DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 8, 10 – 12, 15, 19, and 20 have been canceled
Claims 9, 13, and 14 remain as previously canceled
Claim 16 has been amended, incorporating claims 19 and previously objected to claim 20
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Application Title: The application title has been amended as the tittle is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. Authorization for this examiner’s amendment was given in an interview with Nicholas Zepnick (70238) on 2022.06.13.
The title is amended to read as follows:


RECIPROCATING PISTON PUMP COMPRISING A HOUSING DEFINING A FIRST CHAMBER AND A SECOND CHAMBER COOPERATING WITH A FIRST PISTON AND A SECOND PISTON TO DEFINE A THIRD CHAMBER AND A FOURTH CHAMBER

Allowable Subject Matter
Claims 16 – 18, 21 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 16 has been amended to incorporate the subject matter from previously objected to claim 20 and intervening dependent claim 19. Currently amended claim 16 recites “an axle assembly for a vehicle, comprising a wheel-end assembly; a reservoir configured to contain a gas; a pump assembly comprising: a housing; a first piston cooperating with the housing to define a first chamber and a second chamber; a second piston coupled to the first piston and cooperating with the housing to define a third chamber and a fourth chamber; a first inlet check valve at least selectively fluidly coupled to the reservoir and the first chamber and configured to permit the gas from the reservoir to enter the first chamber; and a second inlet check valve at least selectively fluidly coupled to the reservoir and the third chamber and configured to permit the gas from the reservoir to enter the third chamber; a gas spring coupled to the wheel-end assembly and at least selectively fluidly coupled to the first chamber and the third chamber; a directional control valve (DCV) fluidly coupled to the second chamber and the fourth chamber and configured to alternately supply a fluid to the second chamber and the fourth chamber such that the gas is forced out of the first chamber and the third chamber and into the gas spring, the DCV being selectively repositionable between (a) a first position in which the DCV fluidly couples a high pressure fluid source to the second chamber and (b) a second position in which the DCV fluidly couples the high pressure fluid source to the fourth chamber; and a relief valve fluidly coupled to the second chamber through a sensing line and configured to supply the fluid to the DCV through an orifice to move the DCV from the first position to the second position in response to a pressure within the sensing line exceeding a shift pressure.”
The closest known prior art device was taught by US 2013/0249175, “Ellifson,” in view of US 4,515,516, “Perrine,” and US 4,220,074, “Reip.” Ellifson discloses an axle assembly for a vehicle, comprising a wheel-end assembly; and a reservoir configured to contain a gas. Perrine and Reip further teach a pump assembly comprising: a housing; a first piston cooperating with the housing to define a first chamber and a second chamber; a second piston coupled to the first piston and cooperating with the housing to define a third chamber and a fourth chamber; a first inlet check valve at least selectively fluidly coupled to the reservoir and the first chamber and configured to permit the gas from the reservoir to enter the first chamber; and a second inlet check valve at least selectively fluidly coupled to the reservoir and the third chamber and configured to permit the gas from the reservoir to enter the third chamber; a gas spring coupled to the wheel-end assembly and at least selectively fluidly coupled to the first chamber and the third chamber; a first valve configured to alternately supply a fluid to the second chamber and the fourth chamber such that the gas is forced out of the first chamber and the third chamber and into the gas spring; and a second valve fluidly coupled to the second chamber and configured to supply the fluid to the first valve through an orifice to control operation of the first valve, and a directional control valve (DCV) fluidly coupled to the second chamber and the fourth chamber and the DCV being selectively repositionable between (a) a first position in which the DCV fluidly couples a high pressure fluid source to the second chamber and (b) a second position in which the DCV fluidly couples the high pressure fluid source to the fourth chamber. However, none of Ellifson, Perrine, or Reip either alone or in combination explicitly disclose or teach “a relief valve fluidly coupled to the second chamber through a sensing line and configured to supply the fluid to the DCV through an orifice to move the DCV from the first position to the second position in response to a pressure within the sensing line exceeding a shift pressure.”
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
                /DEVON C KRAMER/                Supervisory Patent Examiner, Art Unit 3746